715 So. 2d 378 (1998)
Herbert JONES, Appellant,
v.
STATE of Florida, Appellee.
No. 97-909.
District Court of Appeal of Florida, First District.
August 19, 1998.
Nancy A. Daniels, Public Defender; Michael A. Wasserman, Assistant Public Defender, Tallahassee, for Appellant.
Robert A. Butterworth, Attorney General; Denise O. Simpson, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Upon a thorough review of the record, we conclude that appellant has not demonstrated that his trial contained prejudicial error, as required by section 924.051(7), Florida Statutes. Goodwin v. State, 23 Fla. L. Weekly D 918 (Fla. 4th DCA April 8, 1998), rehearing denied D1538, ___ So.2d ___, 1998 WL 158875 (Fla. 4th DCA June 24, 1998). Accordingly, we affirm and certify to the Supreme Court of Florida the identical question as was certified by our sister court:
IN APPEALS WHICH DO NOT INVOLVE CONSTITUTIONAL ERROR, DOES THE ENACTMENT OF SECTION 924.051(7), FLORIDA STATUTES, ABROGATE THE HARMLESS ERROR ANALYSIS ANNOUNCED IN DIGUILIO V. STATE [State v. DiGuilio], 491 So. 2d 1129 (Fla.1986)?
Goodwin, 23 Fla. L. Weekly D1538, ___ So.2d ___, 1998 WL 158875 (June 24, 1998).
MINER, ALLEN and KAHN, JJ., concur.